790 So. 2d 496 (2001)
James A. CHERESKIN, Appellant,
v.
Mary C. CHERESKIN, Appellee.
No. 5D00-3224.
District Court of Appeal of Florida, Fifth District.
June 15, 2001.
Rehearing Denied July 25, 2001.
*497 James A. Chereskin, Winter Park, pro se.
No Appearance for Appellee.
PALMER, J.
James Chereskin (father) appeals the non-final order entered by the trial court denying his motion to modify his child support obligation, arguing that the court erred in denying his motion and in refusing to compel appellee, Mary Chereskin (mother), to produce a current financial affidavit. We affirm.[1]
The party who challenges the correctness of a trial court's ruling on a motion to modify a previously imposed child support obligation has the burden of demonstrating an abuse of discretion. Freeman v. Freeman, 615 So. 2d 225, 226 (Fla. 5th DCA 1993). In this case, the father has failed to provide this court with either a transcript of the hearing conducted below or a proper substitute, such as a stipulated statement of facts. Such failure is fatal to the father's appeal because, in the absence of such a record, this court cannot evaluate his claims that errors exist in the trial court's ruling. Instead, the ruling must be presumed correct. Casella v. Casella, 569 So. 2d 848, 849 (Fla. 4th DCA 1990). See also Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.1979).
AFFIRMED.
COBB and PLEUS, JJ., concur.
NOTES
[1]  Jurisdiction to review this ruling is proper pursuant to rule 9.130(a)(3)(C)(iii) of the Florida Rule of Appellate Procedure which authorizes appellate review of non-final orders determining the right to immediate monetary relief in family law matters.